Name: Commission Regulation (EC) No 602/96 of 3 April 1996 amending Regulation (EC) No 2932/95 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  Europe;  plant product;  marketing
 Date Published: nan

 No L 86/ 14 EN Official Journal of the European Communities 4. 4. 96 COMMISSION REGULATION (EC) No 602196 of 3 April 1996 amending Regulation (EC) No 2932/95 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EC) No 2932/95 (3) opens an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency, Whereas, on account of problems posed by the storage of baled tobacco held by the Greek intervention agency, some of that tobacco was not included in the quantities put up for sale under Regulation (EC) No 2932/95; Whereas, after treatment, that tobacco should be added to the quantities put up for sale under that Regulation taking storage costs into account; whereas Regulation (EC) No 2932/95 should accordingly be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2932/95 is hereby amended as follows: 1 . The first paragraph of Article 1 is replaced by the following: 'Five lots of baled tobacco from the 1983, 1986, 1990, 1991 and 1992 harvests, held by the Greek interven ­ tion agency, of a total weight of approximately 2 095 tonnes, broken down as shown in the Annex hereto, shall be sold for export to third countries. The quantity put up for sale shall be as specified in the notice of invitation to tender.' 2. The Annex is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . I1) OJ No L 91 , 7. 4. 1992, p. 1 . (3) OJ No L 307, 20. 12. 1995, p. 18 . 4. 4. 96 EN Official Journal of the European Communities No L 86/ 15 ANNEX 'ANNEX Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Basmas 1983 1986 1991 Didagep 11 396 191 511 226 074 2 Katerini 1991 Didagep 307 096 3 Katerini 1990 1992 Didagep 261 117 44 764 4 Kaba Koulak Classic 1991 1992 Didagep 238 241 363 218 5 Elassona 1992 Didagep 451 785'